JOHN C. GARRETT, Justice.
Appellants bring this appeal alleging that Legislative Acts, LA-46-12 & LA-04-14, are unconstitutional as related to the 1999 Constitution of the Cherokee Nation. Section 3 of Article VI requires that Council Members within the boundaries of the Cherokee Nation must be domiciled within their respective districts. Section 3 does not specifically address the residency requirements for candidates seeing the At Large Council positions.
The Council enacted Legislative Acts, LA-46-12 & LA-04-14, which required candidates seeking an At Large Council seat to live outside the boundaries of the Cherokee Nation. Two of the Appellants live outside the boundaries of the Cherokee Nation while one lives within the boundaries of the Nation. None of the Appellants filed for the At Large Council seat.
As a result of the Appellants failure to file for the At Large Council seat they do not have standing to pursue this appeal. Standing requires that the person or persons must have suffered an injury in fact and must prove a causal connection between the alleged injury & the Appellees’ conducts.
Base on the foregoing facts the Court finds that this appeal should be dismissed.
IT IS THEREFORE ORDERED, that this appeal be dismissed.
Concurring: TROY WAYNE POTEETE, Chief Justice, JAMES G. WILCOXEN, Justice, ANGELA JONES, Justice, LYNN BURRIS, Justice.